QUAYLE ACTION
This application is in condition for allowance except for the following formal matters:
Claim Objections
Claims 1-5 and 11-17 are objected to because of the following informalities: Claim 1 recites the limitation "for splitting" in line 8.  Claim 11 recites the limitation "for splitting" in line 8.  As the preceding language already requires configured to split, the “for splitting” language is unnecessary and confusing. Therefore “for splitting” should be removed from line 8 of claim 1 and from line 8 of claim 11. Appropriate correction is required.
Reasons for Allowability
The following is an examiner’s statement of reasons for allowability:
None of the references disclose an apparatus nor method for additive manufacturing with a laser source for producing a laser beam, a focusing optical unit for focusing the laser beam so as to form a laser focus; and a beam-splitter optical unit configured to split for splitting the laser beam into at least two partial laser beams, wherein the laser source, the focusing optical unit and the beam-splitter optical unit are arranged such that the laser beam, starting from the laser source, passes first through the focusing optical unit and then through the beamsplitter optical unit and the partial laser beams are each directed to different locations on the material that is to be solidified. Also see the interview summary mailed on 07 April 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761